Case 1:18-mc-00007-LEK-DJS Document 70 Filed 07/15/19 Page 1 of 13

 

United States District Court for the
District of New York - Albany
James T. Foley U.S. Courthouse
Suite 509; 445 Broadway

Albany, N¥ 12207

Garnishments in USDC DC

On and for the behalf of the
UNITED STATES

    

  

 

AT O'CLocK

John M, Bomar Clerk - Aisany

[18-mc-7 In re: David Merrill]

Doc 18, Page 4 of 29

 

 

 

REFUSAL FOR CAUSE

 

 

 

COMES NOW, John-Paul Anthony of the family ALBANO and Redeemed. Demand is
made for redemption of central banking currency in Lawful Money in all transactions pursuant to
Title 12 USC §411 and §16 of the Federal Reserve Act. Service to the agent is service to the
principal and vice versa.

Dear Clerk of Court;

Please file and publish these Presentments properly Refused for Cause timely. For each
Presentment the Original Presentment refused for cause is being returned to principal Steven
Terner MNUCHIN as US Governor for the International Monetary Fund with a Copy of this
clerk instruction while this Original clerk instruction is filed in the USDC Albany NY. witha
copy of the Presentment refused for cause. | am refusing for cause Appointment Affidavits and
Oaths of Office for senior "judicial officers" as general recusal. for lack of bond. Furthermore I
am attaching default on acquiring any oath of office for Mr. John Glover ROBERTS, pretending
to be "Chief Justice" of the US Supreme Court.

| retain the right to be billing the State revenue agency for any withholdings they have not

refunded. including penalties and interest due for the delay.

 
 
 

O-trustee bf the Resulting Trust

CASEY E. WELLS
NOTARY PUBLIC OF NEW JERSEY

Comm. # 50037468
My Commission Expires 6/4/2021

CRI ALF

 

 
FA2/2019

Case 1:18-mc-00007-LEK-DJS Document 70 Filed 07/15/19 Page 2 of 13

https: www. state.nj.us/cgi-bin/traas/revenue/search. pl

Seat oe hae foray

 

Reverie

Notary Search

Pusiic Notary SEARCH

nied:

Governor Phil Murphy * Li-Geverner Shaila Gliver

Saarch Revenwa *

A Home | Garenes Abe 2 | Beparinentay Ageancers | FA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Click Hare to s@arch again

WELLS, ANDRES, FRANKLIN a7aie- 16-FEB-71
WELLS, ANDRES, SAYREVILLE aaei2- 25-MAR-21
WELLS, ANNEMAATE ROCHELLE BARK OF 662- 26-JAN-26
WELLS, ARLEER WILLINGBOAG dadaa- 09-SEP-21
WELLS, ASHLEY YARDWILLE Q8620- 30-APR-20
WELLS, BERECA WILLINGBOAG oatad- OB-FEB-24
WELLS, BRENT TEARECS 27664-0163 12-JUL- 24
WELLS, CAROL WHITING aarsa- 10-OCT-22
WELLS, CAROL WHITING Oa759- 29-Mar-23
WEL ALON BaG H4R80R TOW NSRLP Oa2d4- 14-JUR-23
MRLs RSE SEA BRIGHT a7 760-2211 fai
WELLS, CHARLES HAZLET ria Tz

WELLS, CHRISTINE YASDVILLE oae20- 23-May-23
WELLS, CYNTHIA RARITAN DaBta- 16-FEB-22
WELLS, DA'LEESIA PLADNPIELE DF ORO- 2125 01-GCT-22
WELLS, DANYALE BELLEVILLE o7a0g- 1?-TAN-22
WELLS, DLQNE BLOOMFIELD a7 003- 23-OCT-23
SOWELLS, OORIS BRICK ga723: 1B-5LKG-19
WELLS, GUO La JaCeSON Tasz?- LS-JUR= Lo
WELLS, GLEGORY WEST ORAWO o7os2- 28-DEC-20
HOWELLS, HEATHER SECAUCUS a7 094- 20-8UG-20
WELLS, JANET CuFTOre o7o13- 23-NOV-23
WELLS, JENNA RIGHTS TOW fy aS2)- 29-APR-24
WELLS, JENNIFER OEPTFORGE DaOo6- 23-MAR-20
WELLS, KANDTS ASSURY PARE OFF id OB-APR-21
WELLS, KAREN MEGFORD 055° 19*4UG-21
WELLS, KATHERINE ERIAL peop ‘Lee DEC=19
WELLS, KATHLEEN SON ARAIWEIN oaos- 13*APR=24
WELLS LEWES, KATHY ANR MT WAUREL DaOs4- O4-AUG-19
WELLS, SELLY TOMS AIVER ba?s3- 16-1UK-20
WELLS, aIM TOTOWA, O75i2- 21-44R-20
WELLS, KIMBERLY BRICK O8723- 19-SEP-22
WELLS, KVLEIGH BELWIGERE OFa23- 17-MOW: 21
WELLS, LISA BELLEVILLE OF 10H 03-Nov-21
HOWELLS, LORRATNE BEACHWOOD OaT22- 12-4UG-20
WELLS, LU ARNE YARDLEY LoO67- 21-5EP=23
WELLS, LYNN 1ACKSOn OBS27- 40-APR- Eo
WELLS, MALIA WILUNGEOAG DaD46- Co-Ma- 21
GERAGHTY-WELLS, MELANIE WILLIAMS TOWN eo 24-OCT-21

 

 

 

 

 

 

We

 
Case 1:18-mc-00007-LEK-DJS Document 70 Filed ol RSE EF reel I|

Department of the Treasury Notice a
internal Revenue Service Tax year iF tic
310 Lowell St, Stop 360 ice dat

 

 

 
   
   

 

 

 

TRS Gee iid Notice date ___ July 1.2018
Andover, MA 01810 inane i
To contact us Phone 800-849-0977
4 Fe raee
| 9307 1107 5660 5753 9466 56 Your Caller iD 287035
012357,159927,18859.3959 2 AB 0.412 1304 Page 1 of 5
wef yp laLaMEUEfaffaflypplagefbegEfagLadal |Eyaeg yg lyg|[gtfong feet
JOKN-PAUL ALBANO
is 22 SHERWOOD LN
e COLTS NECK NJ O7722
2357
Notice of intent to seize (levy) your property or rights to yd
Amount due immediately: en
This.is a nosice of ptent to levy your state ta
refund or oper property. As we notjrey you Ya Billing Summary
before, our r@terds Show you have Ubpald taxes eels wat Scie a, Se ree
for tie tax ye aneading December 31, Amount you owed edits ay oe $20,000.00
(Form CIVPEN): ‘i al! Us immediately interest charges. 9 | ie ae
to make payment ait gements oFwe don't Amount due immediately $20,184.39

receive the amount due within 30 days from the
date of this notice, wa may levy your property or g
rights to property and apply it to the $20,184.39 f

YOu Owe, ‘ a
¢ 5 Saal
“J

 

Continued on back...

 

¢ , Notice : CPo04 :
Notice date ____Iuly 1, 2019
Taxpayer ID number

 

 

‘eC t « Make your check or money order payable to the United States Treasury.
a|| Fae ae a ae | | * Write your taxpayer identification number (XXX-XX-XXXX), the tax year (2017), and

the form number (CIVPEN) on your payment and any correspondence,
Payment

 

 

Amount due immediately $20,184.39

 

 

 

INTERNAL REVENUE SERVICE
FRESNO, CA 93888-0419

AFUE AAP fgpeqenmyh et DY Leg AYE n ee DA peg nap ELEN pte Ny

112660081 YP ALBA 5S O 201712 b70 O000c01643"

a EES
 

 

Case 1:18-mc-00007-LEK-DJS Document 70 Filed O7/@MJHILIBRRD EMIS Rabe Pa BER RES Bl |||
Wi

 

 

Notice _cP504
Tex yeat, wp = AO eee
Notice date July 1, 2019
Taxpayer ID number _ eas
Page 3 of 5
What you need to know Notice of Intent to Le :
This notice is your nce to Levy (Internal Revenue Code Section 6331 (d}).
e If we don’t receive the amouit'due within 30 days from the date of this notice, we can

_- Federal ContractoNevy, as explained in the enclosed Publication 594, IRS Collection
2357 / ae ef situations, before we levy on your property or rights to property,
e'll sekd4you a notice that gives you the opportunity to request a Collection Due
Process hearing, unless you have already received one,

levy your state > ‘We may also serve a Disqualified Employment Tax Levy or a

Property oF rights to property includes:
- Wages, real estate commissions, and other income
- Bank accounts
- Personal assets (e.g., your car and home)
- Social Sequeffy benefits
a Right to r ast an appeal
it yout agree with our intent to levy or file a Notice of Federal Tax Lien, you have
Tightto request an appeal under the Collecyjon Appeals Program (CAP) before the

collection action takes place. Please call 800 922 or-send us a Collection Appeal
fis

 

“Ys Request (Form 9423) to the addresdgt the top ofthe tiotice within 30 days from the
date of this notice. Note: The CAP rent from the Collection Due Process (CDP)
Program. Please call 800-829,0022 if you have any questions about either of these
programs. For morg,information about your appeal rights, see Publication 1660
(Collection Appeal fn

enial or revocation of United States passport

4, 2015, as part of the Fixing America’s Surface Transportation (FAST)

ress enacted Section 7345 of the Internal Revenue Cade, which requires the

ral Revenue Service to notify the State Department of taxpayers certified as owing

a seriously delinquent tax debt. The FAST Act generally prohibits the State Department

from issuing or renewing a passport to a taxpayer with seriously delinquent tax debt.

Seriously delinquent tax debt means an unpaid, legally enforceable federal tax debt of

an individual totaling more than $52,000 that has been assessed and for which a

Notice of Federal Tax Lien has been filed and all administrative remedies under IRC

Section 6320 have lapsed or been exhausted, or a levy has been issued. If you are

individually liable for tax debt (including penalties and interest) totaling more than

$52,000 and you do not pay the amount you owe or make alternate arrangements to
pay, we may notify the State Department that your tax debt is seriously delinquent.

The State Department generally will not issue or renew a passport to you after we

make this notification. |f you currently have a valid passport, the State Department

may revoke your passport or limit your ability to travel outside of the United States.

Additional information on passport certification is available at www.irs.gow/passports.

  
   

Continued on back...

 

 
 

Case 1:18-mc-00007-LEK-DJS Document 70 Filed co AB) eR Rest as eS ES \|
wi

do

 

 

Notice cP504

Tax year 2017

Notice date july 1.2019

Taxpayer ID number \
Page Sof 5

 

Interest charges

r

2357

Tax interest rates

We are required by law to charge interest whan you do not pay your liability on time.
Generally, we calculate interest from the due date of your return (regardless of
extensions) until you pay the amount you owe in fyll, including accrued interest and
any penalty charges. Interest on some penalties accrues from the date we notify you of
the penalty until it is paid in full, Interest on other penalties, such as failure to file a tax
return, starts from the due date or extended due date of the return, Interest rates are
variable arid may change quarterly. (Interrial Revenue Code Section 6601)

i J

Desergtiog) & * - Amount

/Total interest $184.39
_ Jhe table below shows the rates used to calculate the interest on your unpaid amount
dyeFor a detailed calculation of your interest, call 800-829-0922,

 

 

 

Period interest Rate
January 1, 2017 to March 31, 2018 4%
Beginning April 1, 2818 5%
: _ < =

 

Additional information

F © Visit www.irs.govicp504
\, # YOu may find the following publications helpful:
- Publication 1, Your Rights as a Taxpayer

- Publication 1660, Collection Appeal Rights

For tax forms, instructions, and publications, visitaywwirs-gov or

call 800-TAX-FORM (800-829-3676)i__.

Paying online is convenient, secure, and ensujes timely receipt of your payment. To
pay your taxes online or for mare-iiformatign, go to www.irs.gow/payments.
Revigw the enclosed document: IRS Collection Process (Publication 594).

Yourcan sree bymail at the following address. Be sure to include your
taxpayer.identification number, the tax year, and the form number you are writing
about.

internal Revenue Service L

310 Lowell St, Stop 360

Andover, MA 01810 HK

Generally, we deal directly with taxpayefs or their authorized representatives.
However, occasionally we need to Spédaewaithr other people, such as employees,
employers, banks, or neighbors to gather or verify account information. If we
contact-a third party, the law prohibits us trom sharing any more information than is
necessary to obtain or verily what we need to know. You have the right to request a
list of individuals we contact about your account.

   

* Keep this notice for your records
if you need assistance, please don’t hesitate to contact Us.
 

 

Case 1:18-mc-00007-LEK-DJS Document 70 Filed 07/15/19 Page 6 of 13

 

APPOINTMENT AFFIDAVITS

 

United States District Judge, Nomhem Diswict of New York 8/25/2008
[Postion © which Appointed) ae eer
f \ F

e

2 @ t
} Bel
Unitedthtates District Court New ho theft District Syracuse, New York
(Deparimbn or agency) ‘Bureau or Division) (Face of Employment
=

raid solemnly swear (or affirm) that—
1

din of the United States against al enemies, foreign and domestic;
He barns, thal | take this obtigation freely, without any mental
ill well and falthfully discharge the duties of the office on which

 

1, Glenn T. Suddaby
r

  
 
   
     

A. OATH OF OFFICE

| will support and defend the Canatr
that | wil bear true faith and allegkapce

  

So help me Godt

i
B. AFFIDAVIT AS TO STRIKING AGAINST THE FEDERAL GOVERNMENT

| am not participating in any strike against the Goverment of the United States of any agency thereof,
and | will not so participate while an employee of the Government ol the United States or any agency

thereof, fi?
C. AFFIDAVIT AS TO THE PURCHASE AND SALE OF OFFICE
| have nol, nor has anyone acting in my behall, given, Tansferred. pro Or paid any consideraton

for or in expectation or hope of receiginy assistance In securing this appointment

NY fend ee
f (Signature of Appoinipa) CU

Subscribed and sworn (or affirmed) before me this_ichday of -Septesher |, OD

_Syracuse hie York
_ (ey (suis)

(SEAL) [Signature of Offosr)

Commission expires. Chief Judge
(if oy a Motery Public, ne date of hatha Commission showid be shown) (Tita)

 

Note - fhe appointee objects to the form of the oath on refighue grounds, canain modifications may bo parmitied pursuant tothe
Reigious Freedom Fipetoretion Act Please conlac your agenty's legal counsel for advace.

Standen Form 6
2002

Plewied
U.S: Office of Pemonnel Manrgernat WSN 7E4OOCES44078 — Previoue editions not usable

Tho Guide to Processing Parsontel Achons
 

Case 1:18-mc-00007-LEK-DJS Document 70 Filed 07/15/19 Page 7 of 13

OATH OF OFFICE FOR UNITED STATES JUDGES

(Tithe 28, See, 453 and Tithe §, Sec. 3331, United States Code)

1, Glenn T. Suddaby, do solemnly swear (or affirm) that | will administer justice without
respect tp persons, and do equal right to the poor and to the rich, and that | will faithfully
and impartially discharge and perform all the duties incumbent upon me as United States
District Judge for the Norther District of New York under the Constitution and laws of
the United States; and that | will support and defend the Constitution of the United States
against all enemies, foreign and domestic; that | will bear tric faith and allegiance to the
same; that | take this obligation freely, without any mental reservelion or purpose of
evasion: and that | will well and faithfully discharge the duties of the office on which I

' i
arn about to enter’ So HELP ME Gon ee

Tar he —-— ee
” (Signature of ee ore

 

Subscribed and sworn to (or affirmed) before me this Sth __

of Septesber, 2008

  

FOLA Exemption 6

Actual abode: a: Ee

‘ James T. Hanley, Federal Bldg : :
Official station P.O, Box 7376, 100 5. Clinton St. Syracuse, NY eee
Date of birth MM 2 25 [FOIA Exemption 6]
Date of Entry on Duty September 5, 2008

* Tithe 28, sec. 456 United States © “ai as ainended

 
 

 

Case 1:18-mc-00007-LEK-DJS Document 70 Filed 07/15/19 Page 8 of 13

ee a **

inal
/
V8, Olice o Pervennel Nanngeawer py
a | fe 0
-ore

APPOINTMENT AFFIDAVITS

 

U.S. District Judge August 2, 1996
a ae = [Peaties b whigh upporied) ; tenga
dudic iar’ .. Ne. District gf NF Albany, New York

 

 

fflet pws ov Criwlrimiy (Pilger of pmptayrerady

L ____\_LAWRENCE E. KAHN ee, I Sly swear (or affirm) that—

A. OATH OF OFFICE

! will support and defend the Constitutim of the United States against all enemies, foreign and domestic
that | will bear true faith and wljegiance to the same: that [ take thisiobligntion freely, without any mental

reservation or purpose of evauj jl] well and faithfully discharge the dutius of the office
on which [ am about to ent o help me :
8. AFFIDAVIT AS TO erat) FEDERAL GOVERNMENT

Lam not participatlng in any strike egeinst the Government of the United States or any agency thereof, ¢
and [ will not so parila while an employee of the Government of the United States or any ugency
thereof.

C. AFFIDAVIT AS 10 PURCHASE AND SALE OF OFFICE

have not, nor bas agyene acting in my behalf, Elven, transferred,
for or in expectation er of recelving assistance in-gec

   

 

Subscribed and sworn (or affirmed) before me thig ea ey pe Aue
al Albany E : aw Row Tork
A
[SEAL]

 

Albany (Division Manager
Gommission expires . pee Se

(LH by « Notary Poblic, the date of cxpiration of hiw/ler
Commission should be ayown)

 

eT ile

NOTR.--Thr oath of nifice mat be administered ly a perem apoctyied oni 05.0, neon. Tae words So Antp ma Geo” im the oth and
the werd "piear™ whereerr tf @, wa phowtd dc abricken oud wes tee appoitier cletls i air redder Uhan meee
tp the offidaviby, vl Uae eevee way be steichyn ond only when che apppintes ences fo affirms the alidapits

BS Meno pedged ay: iu - Bo Prige Wigitor peaie

 
 

Case 1:18-mc-00007-LEK-DJS Document 70 Filed 07/15/19 Page 9 of 13

OPY

OATH OF OFFICE FOR UNITED STATES JUDGES

Wide TR doc. 439 and Tide 3. See UL Lied Sey Ore)

 
  

I, ........, DAWRENCE E- KAN veveuepseseees+ sees, dO colemmnly swear (or
affirm’ that J will administer justice without respect to persons. and do equal right to the poor
and to the rich, and that Twill faidvfully and impartially discharge and perform all the duties
HCUMbent UPON me By... TE ee eee eee ees . under the Constitution
and jaws of the United States; and that | will support and defend the Constimuion of dic United
States against all enemies. foreign and domestic: chat] will bear tue faith and allegiance to the

same? that I take this obligation freely. without any mental rescrvalion or purpose of evasion; and

that 1 will well amd-fanhfully discharge the duties of the office on which | am about to enter.

   

So Herr Me Gor

    

—~
Subscribed and sworn ve tor affirmed? before me this 204... Sol saaew Meg eo cen
af ... Auguet Pe ee ee red

[FOIA Exemption 6
Actual abode _:
Official station* Albany, MY
Dare of birth ma. [FOIA Exemption 6]

Aug, 2, 1996

 

Date of entry on duty

 

 

"Tiss So ioe. 286 Lenhed Sance Code, oe mertiedcd
 

Case 1:18-mc-00007-LEK-DJS Document 70 Filed 07/15/19 Page 10 of 13

 

LOS. Diegartinend of to
Cahn hivivanngatiom 7Fod

    

   

 

Ke Appeal ne. A aAP-20

  

WiA: US. hail

 

You attempied to appeal fi Saat (UR Seat) ob thee
Cece wll In Policy, al i a yi 10 Peg WO Hal
Freedgen of [uforma’ A
holni- Roberts

 
 
 
 

 

 

a & um desist

Departament of Jastice regulataocis pay
lofi Policy only alter there t
(EARLS 16 anor A
ne mectios for this (Mice bce

Sea 8

Elocee’ is

        

Ads you man kode, dee POA oullborcs ooquesbers.to lie jawsuat when an aptncy lakes
longer tha the statutory lime perediurespond. See 3 USA § S50 (aHOMCH. However, ll
axsure ‘vost That this Office hes cuntacied the IK Siaff and han ber ddvised tied pour request 1
being processed [Hf you are dissatisfied with the IR Slalls fini response, you may appeal again
fu this Office

 

   

 

    
 

This Office has forward
IK StalPs Requester Service Uc
your Paynes

 

+ ot your former io ibe 1 Sagit Yoar sh

Eniber upgabes rea

    

Chie Ah

 

chon
ryour appeal fe [rpctlh
2} at dots

      

Sincerely

 

a MANE
X nit.
rabne ie A c
‘ 1 weed tyes Ty
 

Case 1:18-mc-00007-LEK-DJS Document 70 Filed 07/15/19 Page 11 of 13

Addresses

The Albany USDC address is at the top of the header. 4 pee

Steven Terner MNUCHIN ay
US Governor for the IMF

1500 Pennsylvania Avenue NW

city of Washington, District of Columbia. 20220

IRS Campus Ld ‘}
INTERNAL REVENUE SERVICE

Fresno, CA 93888-0419

Denise D. Davis : ms
INTERNAL REVENUE SERVICE

OSC Ogden, UT 84201-0059

State Revenue Campus

ae ait¢- oc

Titi - di
 

 

Case 1:18-mc-00007-LEK-DJS .Document 70 Filed 07/15/19 Page 12 of 13

it NEWMAN SPRINGS Hut
LINGRUFT, AU Uv ab
(732) 450-1704

U7/12/19 09:16 AM

We are the one stop for a1) your
shipping, postal and business needs.

We-offer all. the services you need
to keep your business going.

WUAOMUAIAOUAN A AUR

001 G00003 (011) 10:3: 5.00
Notary

SubTotal $ 5,00
lotal $=" 5.00

US DEBIT = § 5.00
ACCOUNT (NUMBER * #FEEELEREEENG | 4

Verified By PIN

ENTRY METHOD: ChipRead
MODE: Issuer

AID: AQOOOOO0SB0840
TVR: 8080048000

TSI: 6800

AC: 58122408F90EF OBE
ARC: 00

Receipt ID BSB 1335359565888 76 O01 Items
CSH: Casey Tran; B69 Reg: O01
Sale

bee heeded sy ed

Debit Entry Method: EMV

Trace: Apor Code: 15 jad4

Retrieval #:MRO2659/4452 Batch #:

Amourit § 6 66.00

Kerchant Total ; 5 un)
Approved

Thank you Tor Visiting our store,
Please come back again soon.

Whatever your business»and, personal
needs, we are here to serve you

We 1G GABeoLw tel

yi cay FREE ead] biigral)
Case 1:18-mc-00007-LEK-DJS Document 70 Filed 07/15/19 ‘Page 13 of 13

420 STATE ROUTE 34 STE 307
COLTS NECK, NJ
07722-9998
sa1 7700712
Of /12/2019 (SU0)275-8777 4:04 PM

Product Sale Final
Description Oty Price
Hearts Blossom 2? $1.10
PM 3-Day 1 $7.35
Flat Rate Env

(Domestic)

(OGDEN, UT 84201)

(Flat Rate)

(Expected Delivery Day)

(Monday 07/15/2019)

(USPS Tracking #)

(9505 5154 3551 9193 27196 31) -——

Insurance 1 $0.00
(Up to $50.00 included)
PM 2-Day 1 $7.35
Flat Rate Env
(Domestic)

(WASHINGTON, DC 20220)

(Flat Rate)

(Expected Delivery Day)
(Monday 07/15/2019)

(USPS Tracking #)

(9505 5154 3551 9193 7196 48)

Insurance i $0.00
(Up to $50.00 included)
PM 3-Day 1 $7.5
Flat Rate Eny
(Domestic)

(FRESNO, CA S38B8)

(Flat Rate)

(Expected Delivery Day)
(Monday 07/15/2019)

(USPS Tracking #)

(9505 5154 3951 9193 27196 55)

Insurance 1 £0.00
(Up to $50.00 included)
PM 2-Day 1 $7.35
Flat Rate Env
(Domestic)

(ALBANY, NY 12207)

(Flat Rate)

(Expected Delivery Day)

(Monday Oli beraats
to Tracking }

are

and Remit'd $30.50
- ‘Card Name VISA) 4
(Aocourrt #: XKAKA SMMKKKG TTA)
(Approval #: }
(Transaction #:380)
(Receipt #:007957) re
(Debit Card Purchase: $30.50)
(Cash Back :$0.00) —
(ATD- ANNOOOO0SE0640 hip
(AL:US DEBIT)
(PIN: Verified)

Includes up To €50 insurance
i 31 7] a7) T
Text your tracking number to Z I
(DUSPS) to get the latest status ss
Standard Message and Data rates Mey b
apply. You may also visit we Tee
SPS Tracking or call 1-800-222-1511.

Save this receipt as evidence Se
insurance, For information on Title
an insurance claim go to ee
https: //www usps. com/help/clal ls .1™

Preview your Mail
Track your Packages
Sign up for FREE @

www. informeddel ivery.com

i i and postage.

All sales final on stamps anc pu=

Refunds for guaranteed services only.
Thank you for your business

HELP US SERVE YOU BETTER

FOUR. RECENT
TELL US ABOUT YOUR RE
POSTAL EXPERIENCE

Go to: fee
https: //postalexper lence com/Pos
840-5088-0018-001 o0029-77206-01

or scan this code with
your mobile devise:

 

- cal) 1-800-410-7420.

of
YOUR OPINION COUNTS
a
—

a ii »-50S80018-1-2277206-1
Clerk: 2
